IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,448


EX PARTE WILLIAM LEROY PENN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER 765668 IN THE 179TH JUDICIAL

DISTRICT COURT OF HARRIS COUNTY



Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of aggravated assault and after his
community supervision was revoked punishment was assessed at imprisonment for four years. 
No appeal was taken from this conviction.
	Applicant contends that he has not received credit on this sentence for time he was
confined in the Virgin Islands on a warrant in this cause, and has not received credit for that
period of confinement.  The trial court has entered findings that Applicant was confined in this
cause in the Virgin Islands from January 25, 2000, to March 2, 2004.  That period exceeds the
term of Applicant's sentence, so he is entitled to immediate release.
	Relief is granted.  The Texas Department of Criminal Justice, Correctional Institutions
Division, shall credit the sentence in cause number 765668 in the 179th Judicial District Court of
Harris County for the period of January 25, 2000, to March 2, 2004, and immediately release
Applicant from custody unless he is being confined on some other cause..
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.
DELIVERED: June 21, 2006
DO NOT PUBLISH